
	
		I
		112th CONGRESS
		2d Session
		H. R. 5911
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Sullivan (for
			 himself, Mr. Murphy of Pennsylvania,
			 Mr. Long, Mrs. Noem, Mr.
			 Schock, Mr. Boren,
			 Mr. Lucas,
			 Mr. Cole, Mr. Lankford, and Mr. Boswell) introduced the following bill; which
			 was referred to the Committee on Energy
			 and Commerce
		
		A BILL
		To amend the Toxic Substances Control Act relating to
		  lead-based paint renovation and remodeling activities.
	
	
		1.Short titleThis Act may be cited as the
			 Lead Exposure Reduction Amendments Act
			 of 2012.
		2.DefinitionsSection 401 of the Toxic Substances Control
			 Act (15 U.S.C. 2681) is amended—
			(1)in paragraph (1)—
				(A)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and indenting the clauses
			 appropriately;
				(B)in the first
			 sentence, by striking The term and inserting the
			 following:
					
						(A)In
				generalThe
				term
						;
				(C)by striking
			 Such term includes— and inserting the following:
					
						(B)InclusionsThe
				term abatement includes—
						;
				and
				(D)by adding at the
			 end the following:
					
						(C)ExclusionsThe
				term abatement does not include any renovation, remodeling, or
				other activity—
							(i)the primary purpose of which is to repair,
				restore, or remodel target housing, public buildings constructed before 1978,
				or commercial buildings; and
							(ii)that incidentally
				results in a reduction or elimination of lead-based paint
				hazards.
							;
				
				(2)by
			 redesignating—
				(A)paragraphs (4)
			 through (12) as paragraphs (5) through (13);
				(B)paragraph (13) as
			 paragraph (15); and
				(C)paragraphs (14)
			 through (17) and paragraphs (18) through (21), respectively;
				(3)by inserting after
			 paragraph (3) the following:
				
					(4)Emergency
				renovationThe term
				emergency renovation means a renovation or remodeling activity
				that is carried out in response to an event—
						(A)that is an act of
				God, as that term is defined in section 101(1) of the Comprehensive
				Environmental Response, Compensation, and Liability Act of 1980; or
						(B)that if not attended to as soon as is
				practicable—
							(i)presents a risk to
				the public health or safety; or
							(ii)threatens to
				cause significant damage to equipment or
				property.
							;
			(4)by striking
			 paragraph (10) (as redesignated by paragraph (2)) and inserting the
			 following:
				
					(10)Lead-based
				paint
						(A)In
				generalThe term lead-based paint means paint or
				other surface coatings that contain lead in excess of—
							(i)1.0 milligrams per
				centimeter squared; or
							(ii)0.5 percent by
				weight.
							(B)Target
				housingWith respect to paint
				or other surface coatings on target housing, the term lead-based
				paint means paint or other surface coatings that contain lead in excess
				of the lower of—
							(i)the level
				described in subparagraph (A); or
							(ii)a level
				established by the Secretary of Housing and Urban Development under section
				302(c) of the Lead-Based Paint Poisoning Prevention
				Act.
							; 
			(5)by inserting after
			 paragraph (13) (as redesignated by paragraph (2)) the following:
				
					(14)Postabatement
				clearance testingThe term postabatement clearance
				testing means testing that—
						(A)is carried out
				upon the completion of any lead-based paint activity to ensure that—
							(i)the reduction is
				complete; and
							(ii)no lead-based paint hazards remain in the
				area in which the lead-based paint activity occurs; and
							(B)includes a visual assessment and the
				collection and analysis of environmental samples from an area in which
				lead-based paint activities occur.
						;
				and
			(6)by inserting after paragraph (15) (as
			 redesignated by paragraph (2)) the following:
				
					(16)RenovationThe
				term renovation has the meaning given such term in section 745.83
				of title 40, Code of Federal Regulations, as in effect on the date of enactment
				of this paragraph.
					(17)Renovation and
				remodeling regulationThe
				term renovation and remodeling regulation means a regulation
				promulgated under section 402(a) and revised pursuant to section 402(c)(3)(A),
				as such regulation is applied to renovation or remodeling activities in target
				housing, public buildings constructed before 1978, and commercial
				buildings.
					.
			3.Lead-based paint
			 activities training and certificationSection 402(c) of the Toxic Substances
			 Control Act (15 U.S.C. 2682(c)) is amended—
			(1)by striking
			 paragraph (2) and inserting the following:
				
					(2)Study of
				certification
						(A)In
				generalNot later than 1 year
				prior to proposing any renovation and remodeling regulation after the date of
				enactment of the Lead Exposure Reduction Amendments Act of 2012, the
				Administrator shall conduct, submit to the Congress, and make available for
				public comment (after peer review) the results of, a study of the extent to
				which persons engaged in various types of renovation and remodeling activities
				in target housing, public buildings constructed before 1978, or commercial
				buildings—
							(i)are exposed to
				lead in the conduct of such activities; and
							(ii)disturb lead and
				create a lead-based paint hazard on a regular or occasional basis in the
				conduct of such activities.
							(B)Scope and
				coverageEach study conducted
				under subparagraph (A) shall consider the risks described in clauses (i) and
				(ii) of such subparagraph with respect to each separate building type described
				in such subparagraph, as the regulation to be proposed would apply to each such
				building type.
						;
				
			(2)in paragraph
			 (3)—
				(A)in the first
			 sentence by striking Within 4 years and inserting the
			 following:
					
						(A)In
				generalNot later than 4
				years
						;
				and
				(B)by adding at the
			 end the following:
					
						(B)ExemptionAn emergency renovation shall be exempt
				from any renovation and remodeling regulation, and a person carrying out an
				emergency renovation shall be exempt from any regulation promulgated under
				section 406(b) with respect to the emergency renovation.
						(C)Prohibition on
				postabatement clearance requirementNo renovation and remodeling regulation may
				require postabatement clearance
				testing.
						;
				and
				(3)by adding at the
			 end the following:
				
					(4)Target housing
				owners
						(A)In
				generalNot later than 60
				days after the date of enactment of this paragraph, and subject to subparagraph
				(B), the Administrator shall promulgate regulations to permit an owner of a
				residential dwelling that is target housing, who resides in such residential
				dwelling, to authorize a contractor to forgo compliance with the requirements
				of a renovation and remodeling regulation with respect to such residential
				dwelling.
						(B)Written
				certificationThe regulations promulgated under subparagraph (A)
				shall require that an owner of a residential dwelling that is target housing,
				who resides in such residential dwelling, may only authorize a contractor to
				forgo compliance with the requirements of a renovation and remodeling
				regulation if the owner submits to such contractor a written certification
				stating that—
							(i)the renovation or remodeling project is to
				be carried out at the residential dwelling in which the owner resides;
							(ii)no pregnant woman or child under the age of
				6 resides in the residential dwelling as of the date on which the renovation or
				remodeling project commences, or will reside in the residential dwelling for
				the duration of such project; and
							(iii)the owner acknowledges that, in carrying
				out the project, such contractor will be exempt from the requirements of a
				renovation and remodeling regulation.
							(C)RestrictionA
				contractor may not forgo compliance with the requirements of a renovation and
				remodeling regulation pursuant to a written certification submitted under
				subparagraph (B) if such contractor has actual knowledge of a pregnant woman or
				child under the age of 6 residing in the residential dwelling as of the date on
				which the renovation or remodeling commences (and for the duration of such
				project).
						(D)Limitation of
				contractor liabilityThe Administrator may not hold a contractor
				responsible for a misrepresentation made by the owner of a residential dwelling
				in a written certification submitted under subparagraph (B), unless the
				contractor has actual knowledge of such a misrepresentation.
						(5)Test
				kits
						(A)In
				general
							(i)RecognitionThe
				Administrator shall recognize for use under this title a qualifying test kit,
				and publish in the Federal Register notice of such recognition.
							(ii)Suspension of
				enforcement of certain regulationsIf, not later than 1 year after the date of
				enactment of this paragraph, the Administrator does not recognize a qualifying
				test kit under clause (i), the Administrator—
								(I)shall publish in
				the Federal Register notice of such failure to recognize a qualifying test kit;
				and
								(II)except as
				provided in clause (iii), may not enforce any post-1960 building renovation and
				remodeling regulation, with respect to a period beginning on the date that is 1
				year after the date of enactment of this paragraph and ending on the date that
				is 6 months after the date on which the Administrator—
									(aa)recognizes for
				use under this title a qualifying test kit; and
									(bb)publishes in the
				Federal Register notice of such recognition and of the date on which
				enforcement of the post-1960 building renovation and remodeling regulations
				will resume.
									(iii)Applicability
				of suspensionThe
				Administrator shall not suspend enforcement of any post-1960 building
				renovation and remodeling regulation for the period described in clause
				(ii)(II) with respect to a residential dwelling in which a pregnant woman or
				child under the age of 6 resides.
							(B)Qualifying test
				kitIn this subsection, the
				term qualifying test kit means a chemical test that—
							(i)can determine the presence of lead-based
				paint, as defined in section 401(10)(A);
							(ii)has a false
				positive response rate of 10 percent or less;
							(iii)has a false
				negative response rate of 5 percent or less;
							(iv)does not require
				the use of off-site laboratory analysis to obtain results;
							(v)is
				inexpensively and commercially available; and
							(vi)does not require
				special training to use.
							(C)Post-1960
				building renovation and remodeling regulationIn this subsection,
				the term post-1960 building renovation and remodeling regulation
				means a renovation and remodeling regulation, as it applies to—
							(i)target housing
				constructed after January 1, 1960;
							(ii)public buildings constructed between
				January 1, 1960 and January 1, 1978; and
							(iii)commercial buildings constructed after
				January 1, 1960.
							(6)Applicability of
				certain penaltiesAny renovation and remodeling regulation
				requiring the submission of documentation to the Administrator shall
				provide—
						(A)an exemption from
				an applicable penalty for failure to comply with such requirement for a person
				who—
							(i)is
				submitting the required documentation for the first time; and
							(ii)submits
				documentation that contains only de minimus or typographical errors, as
				determined by the Administrator; and
							(B)a process by which
				a person described in subparagraph (A) may resubmit the required
				documentation.
						(7)Accreditation of
				recertification coursesThe
				hands-on training requirements required by subsection (a)(2)(D) shall not apply
				to any recertification course accredited by the Environmental Protection Agency
				that is otherwise required to be completed under this title by a person that is
				certified to engage in renovation and remodeling
				activities.
					.
			
